Community vessel traffic monitoring and information system - Investigation of accidents in the maritime transport sector - The liability of carriers of passengers by sea in the event of an accident - Port State control (recast) - Ship inspection and survey organisations (Directive recast) - Ship inspection and survey organisations (Regulation recast) (debate)
The next item is the joint debate on
the recommendation for second reading, on behalf of the Committee on Transport and Tourism, on the Council common position (05719/3/2008 - C6-0225/2008 - for adopting a directive of the European Parliament and of the Council amending Directive 2002/59/EC establishing a Community vessel traffic monitoring and information system (Rapporteur: Dirk Sterckx),
the recommendation for second reading, on behalf of the Committee on Transport and Tourism, on the Council common position (05721/5/2008 - C6-0226/2008 - for adopting a directive of the European Parliament and of the Council establishing the fundamental principles governing the investigation of accidents in the maritime transport sector and amending Directives 1999/35/EC and 2002/59/EC (Rapporteur: Jaromír Kohlíček),
the recommendation for second reading, on behalf of the Committee on Transport and Tourism, on the Council common position (06389/2/2008 - C6-0227/2008 - for adopting a regulation of the European Parliament and of the Council on the liability of carriers of passengers by sea in the event of accidents (Rapporteur: Paolo Costa),
the recommendation for second reading, on behalf of the Committee on Transport and Tourism, on the Council common position (05722/3/2008 - C6-0224/2008 - for adopting a directive of the European Parliament and of the Council on port State control (recast) (Rapporteur: Dominique Vlasto),
the recommendation for second reading, on behalf of the Committee on Transport and Tourism, on the Council common position (05724/2/2008 - C6-0222/2008 - for adopting a directive of the European Parliament and of the Council on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations (recast) (Rapporteur: Luis de Grandes Pascual), and
the recommendation for second reading, on behalf of the Committee on Transport and Tourism, on the Council common position (05726/2/2008 - C6-0223/2008 - for adopting a regulation of the European Parliament and of the Council on common rules and standards for ship inspection and survey organisations (recast) (Rapporteur: Luis de Grandes Pascual).
Mr President, Commissioner, President-in-Office of the Council, the question we must ask ourselves is whether, nine years after the accident involving the Erika and almost six years after the one involving the Prestige, we are prepared if anything like this should happen again. This is the real question before us.
Is everything in order? Do we have a sufficient number of experts who are independent enough to take decisions? Can they work quickly enough? Have we finished all the preparations enabling them to call on other specialists or on relief workers to resolve the matter? Is the crew properly treated in such a case? Is compensation paid out? Do we know enough about the ships travelling along our coasts? These are the questions we asked after the Erika and also after the Prestige. At that time, the Commission lost no time in presenting proposals in this regard, and we also put a few things down on paper - which we now need to refine.
We have had a first reading, to which the Council responded in the form of a common position - a particularly disappointing one. However, to my great satisfaction I must say that, since then, we have held informal talks with the Council - first with the Slovenian Presidency and now, particularly, with the French - that have produced very good results.
As regards the competent authority, we are almost there. We have a good text down on paper that I would at all events advocate to my fellow Members. There is an authority that is involved in planning, is permanent in nature, has the necessary expertise and can take independent decisions to improve the accommodation of ships. We have also made progress in the field of vessel monitoring, not only by means of ordinary radar, but also by satellite. We have more detailed information on the cargo and know who is responsible for providing this information. Monitoring also applies to fishing vessels, so that the safety of small vessels can also be increased. We have worked out the measures to be taken in the presence of ice.
We have made progress, therefore, but we are still not completely finished. What remains to be resolved? The tendency to regard crews as criminals, compensation in the event of financial losses for ports, and compulsory notification for bunker fuel. After all, small quantities of this highly polluting fuel can sometimes do very great damage to the environment - as was the case, for example, with the Tricolor accident off the Belgian/French coast, where 180 tonnes of fuel, although a very small amount, caused fairly considerable damage.
President-in-Office, I should like to express my appreciation for the work that we - Parliament and the Council - have managed to do together in connection with my report, and I wish to encourage Parliament and the Council to continue in that vein.
This brings me to the two texts on which we have no common position. As rapporteur for one of the texts, I would urge the Council to adopt a decision on the two missing texts, too. I know that the President-in-Office is working hard on this, but the two issues of the financial responsibility of shipowners and the task of flag states are regarded by Parliament as an essential component in order to reinforce maritime safety. The International Convention on Liability and Compensation for Damage in Connection with the Carriage of Hazardous and Noxious Substances by Sea ('HNS' Convention), for example, must be ratified by all Member States if a proper system for the accommodation of ships is to be developed for the various Member States and for the Union.
Parliament urges the President-in-Office to do everything possible to ensure that the Council adopts a decision on these two texts, too. If it does not, we shall have a very serious problem; the likelihood is that Parliament will regard everything we have achieved, however much I value it, as unsatisfactory. I would ask the President-in-Office to keep up the good work, therefore. Parliament - this rapporteur, in any case - is behind him. Let us continue to work to achieve the best possible result for maritime safety.
I do not see Mr Kohlíček in his seat. We will move on to the other rapporteurs, and if he arrives in time we will give him the floor.
Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, we were in this Chamber in April 2007 for the first reading. Now it is September 2008, and I do not think that the time has passed in vain. There have been many developments, many advances have been made, and I remain confident that we will be able to go the last mile that we still have to travel for the completion of a major task, that of giving all European citizens, and non-Europeans too, in fact all those who sail on Europe's seas, safety conditions that are certainly better than the existing ones.
I would like to call to mind not only the Erika or the Prestige, as mentioned by Mr Sterckx, but - and this is the task that I have set myself for my report on the sector - I would also like to say that we must avoid tragedies such as that of the Princess of the Stars, with 800 deaths in the Philippines, as well as the 'mere' 4 deaths recorded in the collision between a container ship and a hydrofoil on the Strait of Messina or again the 'mere' 2 deaths a few days ago among those on La Besogne, which hit a bateau mouche in Paris. To sum up, there are risks on all waters, and we need to take action on all waters.
The direction is very simple, though: it seems to me that we cannot put ourselves in the position of regretting not having taken the decisions required in the face of accidents that recur. I would like to make the point again - these decisions relate not only to the protection of the environment, shores and seas, such as Erika and Prestige, but also to the protection of human lives such as in the serious accidents that have, through luck, up until now taken place on seas far from us - recently - as well as those incidents that seem smaller. I gave just two examples: one on the Strait of Messina and the other on the River Seine a few days ago.
My report also contains a strategy, which I believe we should all adopt: making the best use of all European competences in terms of environmental protection and consumer protection. In this case, that means protection of lives, of individuals, and protection of safety and security to improve on the current situation.
We need to be careful, however: we need to use the competences that the Treaty allows without any absolute transfer of further sovereignty, and without taking away any area from the Member States that, as we believe, and as we want to believe, fully share this objective.
From this viewpoint, then, I think that we ought to continue to work in the area to which my report relates to find mechanisms whose scope can be extended in ways that nobody can reject, and to find gradual methods of implementation over a reasonable period that will allow everyone to adapt over time, without demanding that things should happen overnight. On the limitation of liability, we need to find a way to combine certainty on the part of the shipowner regarding the liability it is assuming and the amount of damages that it might incur, with certainty on the part of potential victims that they will receive compensation. We therefore need to come up with some solutions that take up the option of moving around the upper or lower limits - which are currently fixed - that we want to or will be able to impose. We need to ensure that better information is given to those who travel on our vessels and we need to make it possible for action to be taken immediately when accidents happen, including through advance payments in limited, appropriate cases, which can be verified.
I believe that on these issues we can find an agreement very easily; we can find a way to respond to those points that still remain and close the dossier. The fundamental point remains, however: we must not permit ourselves to tackle just one point, but we need to close the issue and to be able to say to European citizens that we are working on all fronts and in all sectors.
I will not repeat the issue relating to the two - let us say - reports that are missing, the two provisions that are missing. I would like to tell the French Presidency that it has made an enormous effort and I am sure it will continue to do so. Personally speaking, and as regards Parliament, I can assure you that in any case we will work every day, at all times, from now until 31 December this year, to ensure that the dossier can be closed under this presidency and that it can be closed in the best way possible for all those who are watching us. I am convinced that in the end we will all be able to feel proud of having made progress on maritime security in Europe, with nobody feeling - how shall I put it? - that they are losing any responsibility that they want to exercise directly.
rapporteur. - (FR) Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, to begin, may I just remind you all here that maritime safety must remain a priority on the European political agenda. We cannot wait for another major accident to happen at sea to make us realise that maritime safety is a priority for us as political leaders, and also for the population, which will no longer put up with seeing its coasts polluted, not to mention the fact that these accidents constitute an environmental catastrophe and cause financial disasters.
The first reading in Parliament was in April 2007. It has taken the Council more than a year to advise us of its Common Positions and this has only been on five of the seven texts in the package. I must admit that I find this quite difficult to accept.
It can, of course, happen that some issues raise major problems and it can be difficult to reach agreement. At least we agree on the package of legislation, which is indeed complicated, but I see few valid reasons to prevent agreement on technical yet concrete texts that actually form a very coherent whole. As I recall, a year ago we were all very happy - even pleased with ourselves. Clearly, along with my fellow Members, I would like to know why it has taken the Council so long to look at this dossier, and I would also like the Council to tell us what prevented it from reaching agreement on two important proposals, namely shipowners' civil liability and flag state obligations, particularly because the flag state text is the natural complement to my report on port state control. In view of this, it is quite easy to see how the interaction of one text with the other texts fully justifies this 'package' approach and the need for agreement on all of them.
I may sound a bit harsh, but I want to know what is going on. However, I applaud the genuine efforts made by the French Presidency of the EU, which has tried to resolve the blockage and revive discussions on the two proposals currently missing: those of the Savary and Fernandez reports. It has not been a lack of progress on each of our texts or individual difficulties with each proposal that have prevented us from reaching agreement with the Council, but the fact that two proposals are not in the package at the moment, which obviously presents a problem for all the rapporteurs.
Personally, I believe we will soon come to an agreement on each of the proposals, because we will have to, even if the conciliation procedure is used. Anyway, I know that the French Presidency is working on it and I hope it will succeed.
I am not particularly concerned for my report on port state control because I know that at the end of our informal trialogue many problems were resolved. Apart from various differences in formulation, three major differences with the Council remain, for which my preference was to reinstate Parliament's First Reading position.
The first point was the application of the Directive to anchorages, which is a key issue for maritime safety. We must include anchorages in this text. I believe we are sending the message of a firm and consistent policy. Ships that are not up to standard must not be able to escape inspection, regardless of their shipping route and where they are calling in European waters.
The second point concerns the application of permanent bans. Once again, I believe this is a measure that should be kept as a deterrent for bad behaviour. This measure should, in fact, be used only rarely because there should be few vessels that meet its conditions of application, but it must exist for vessels that are not up to standard so that these vessels are not likely to present new problems and leave a feeling of impunity.
The third point concerns the flexibility measures for the application of the inspection system. At First Reading we chose flexibility mechanisms based on specific circumstances; for example, inspections missed because bad weather prevents inspections from being carried out, or where safety conditions are not met. The possibility was included of postponing the inspection of a vessel from one Community port to the next.
The Council wants more.
(The President cut off the speaker)
Mr President, Mr Bussereau, Commissioner, ladies and gentlemen, today we are returning once again to the debate that we brought to a close at first reading a year and a half ago.
We are doing so with more reasons than we had then to be pleased with the results achieved, which were the fruit of the cooperation and consensus that exists in this House on such a sensitive issue for the public as safety on our seas.
However, I regret that our pleasure is not complete or as we had hoped, as despite the fact that we have all learned lessons from the past, with the tragic examples of the Erika and Prestige disasters, which are still very recent in our eyes, and despite the need to act now and not wait for the consensus that always follows disasters, the attitude of the Council has unfortunately prevented us from being able to bring the matter to a close today with the adoption of the eight proposals that make up 'the third package' on maritime safety.
This does not prevent me from recognising and expressing thanks for the will of the French Presidency, as it has taken the baton from the Portuguese and Slovenian presidencies, and has set the right pace in the Council, with the sound intention of reaching an agreement on a package of proposals that should be treated as a whole, as we all agree, because there are overlaps between them, and all those in the maritime transport chain are involved.
There is therefore no room for discussing, as unfortunately many, or at least some governments think, whether any of these proposals are unnecessary or inappropriate. Each and every one of them is essential.
Based on this, I call on the Council not to let slip away a precious opportunity for us to conclude this matter in conciliation, which some of us will come to with our homework almost done, as the informal trialogues that have been held so far, and the complete consensus that exists with all the shadow rapporteurs, have produced very satisfactory results and could provide a good basis for the final agreement.
Having said this, ladies and gentlemen, there is still an issue that concerns me greatly, which I would like to mention, as it concerns an essential aspect of the package, in our opinion. I am referring to the independence of the organisations and authorities created specifically for the purpose of adopting the best possible decisions in the shortest possible time.
In this respect, I am specifically talking about the independent authority to be created to make what is always a difficult decision: to accommodate a vessel in distress in a place of refuge.
Ladies and gentlemen, there would be no point in creating an authority that is independent from the influences of political power if it is not provided with the necessary resources and decision-making capacities, but what is even more serious is to invest it with powers if, when the moment of truth comes, it is only left with one option: compulsory accommodation of the vessel, even if it does not have insurance or guarantees.
That being the case, the entire burden will fall on the Member State concerned, which will end up being the victim of the ecological and social damage that may be caused by accommodating a vessel in a place of refuge, as well as having to cover that damage.
So I say yes to creating this authority, but it should be given powers, and a vessel in distress should be accommodated only if the prior assessment of the situation leads to the conclusion that this is the best decision, and the risks are contained.
I must tell you that I am not alone in this battle, as the European association that represents all of our ports has also protested greatly about this.
Having said this, I thank Mr Sterckx for his persistence in this difficult undertaking, in which he has had to fight a battle.
I particularly welcome the progress made with the ship monitoring tools, which are essential for reducing risk situations.
As far as the differences are concerned, there will be time in conciliation, and we will make every effort to reach compromises; I have no doubt that we will reach them.
Finally I will move on to my report. Having been examined by the Council, what was previously only a proposal for a directive has been split into two legal instruments, a proposal for a regulation and a proposal for a directive, and the members of the Committee on Transport and Tourism felt that this was the right thing to do. Our view of the common position is therefore positive, as it largely accepts the line advocated by Parliament: being able to strengthen the monitoring mechanisms for recognised organisations through the creation of an assessment committee of an independent nature with permanent powers and which acts autonomously; achieving a more flexible, fair penalty system, which is ultimately more effective, as it punishes those who do not act as they should, but does so based on the seriousness of the violation committed and the economic capacity of the organisation; finally, having managed to make progress on the very thorny issue of the recognition of class certificates, setting out the conditions under which the recognised organisations will have to recognise each other, without putting maritime safety at risk, and using the most demanding rules as a reference point.
In any event, ladies and gentlemen, I am convinced that there is a solid basis for a final agreement, and that together we will find a sound solution for all the people of Europe.
rapporteur. - (CS) Ladies and gentlemen, in all sectors of transport there has long been careful investigation of the causes of serious transport accidents. Individual Member States view such investigations and the determination of technical causes as an essential component of accident reduction. The only exception up to now has been maritime transport. There are of course some framework regulations, but maritime transport and shipping are far more complex than other types of transport when it comes to establishing which state is to be responsible for investigating the causes of accidents. A ship owner need not be the operator of the ship and the two of them may come from different states. The seafarers may be multiethnic and multinational. Passengers may also be of different nationalities. The same goes for the cargo and for the client commissioning the voyage. A ship sails from a port in the territorial waters of one state to another, on the way passing through the territorial waters of other states or international waters. As if this were not complex enough, some states have subordinated the investigative bodies we are calling for to different state organisations. They are therefore not even organisationally independent.
The investigation of accidents in the field of maritime transport has been discussed with shadow rapporteurs and with the Presidency. The Committee on Transport and Tourism decided that it is desirable to retain the basic outlines of the draft directive. This involves standardised investigations in accordance with a common methodology, whereby deadlines for determining which state is going to conduct an investigation and for the submission of a final report must be laid down. It is of course open to discussion as to what classes of accidents are to be compulsorily investigated in accordance with the methodology adopted and as to how precisely the organisational independence of the investigative body is to be defined. During discussion of the materials, we reached agreement that the conclusions of a technical investigation may be used for further, for example criminal, investigations. The details of a technical investigation must, however, remain confidential. It was also clarified in committee that it is not possible to ignore the provisions requiring fair treatment of seafarers on ships which have been involved in maritime accidents, unless this is prevented by the inclusion of such provisions in other regulations. There is also agreement that the independent investigative body must comprise experts from several countries and that individual states may reach mutual agreement on representation in the investigation of maritime accidents.
I should like to emphasise that one of the main aims of the maritime package under consideration is to strengthen the responsibility of the flag state. It is therefore appropriate that the proposed wording relating to the rapid notification of technical shortcomings identified should remain part of the directive, as should specification of the ships to which the directive relates. I do not think it would be a good idea, following the experiences with tanker accidents on the Spanish coast, for it still to be possible for several technical investigative bodies to be able to work in parallel. If the European Commission does not feel itself to be sufficiently competent to decide on the conduct of investigations, then the only option is for such decisions to be taken in the European Council. I certainly consider the launch of several parallel technical investigations to be a poor solution. The still incomplete investigation into the accident involving the tanker Prestige shows where such a buck-passing dispersal of responsibility for an investigation leads. It is right that the whole maritime package should be discussed at the same time, thus avoiding differences in the definitions of individual concepts in the various component directives and thus enhancing the clarity of the resultant materials.
I believe that, even with the directive on maritime disasters, we can reach a sensible compromise which will be practicable and will make a contribution to a reduction in the likelihood of occurrence of further maritime disasters and perhaps to a thorough re-examination, including of the technical aspects.
President-in-Office of the Council. - (FR) Mr President, Commissioner, ladies and gentlemen, tomorrow you will vote on the third maritime safety package. As you know, the maritime economy provides jobs for approximately 3 million people, making it a key sector for the European Union.
There were seven legislative proposals in the package sent through by the Commission in early 2006. They aimed to introduce measures for preventing accidents at sea and to establish measures to be taken following accidents - that is, to analyse the causes and compensate any victims. The priority of the package is ensuring the safety and quality of shipping, while respecting the environment, as well as improving the competitiveness of the European maritime sector.
The Council, Parliament and the Commission all support the objective of promoting maritime safety. At the Copenhagen European Council in 2002, the Council welcomed efforts to improve maritime safety and recalled the European Union's determination to 'take all necessary measures to avoid a repetition of similar catastrophes' to the Erika accident. The Council can also have no qualms about accepting many of the demands expressed by Parliament in its resolution of 27 April 2004. However, there are still some differences over the third maritime package, and these will require further consultation between the parties.
Since the package was presented by the Commission, through the work of several presidencies - most recently the Slovenian Presidency - the Council has adopted six Common Positions on the following proposals: investigation of accidents, classification societies, port state control, traffic monitoring, and the Athens Convention, all while taking account of European Parliament opinions such as those adopted in April last year.
Since the start of its term of office, the French Presidency has been making a major effort to reach agreement in Parliament at Second Reading on these six texts, for which the Common Positions were communicated by the Council in June 2008. During informal contacts with the rapporteurs during the summer months by the President of Coreper, real progress was made on each dossier, the purpose of which was to reach rapid agreement on these texts. In a recent letter, Mr Costa, you described this as 'substantial progress'.
Furthermore, as you know, in accordance with the commitments I made last April, the Presidency has energetically and enthusiastically revived discussions in the Council on the last two texts on civil liability and flag state obligations. This revival was very necessary for maritime safety and, Commissioner, also came in response to constant requests from your Commission. You know this item was put on the agenda by the Presidency at the informal meeting in La Rochelle, to which I had invited the European Parliament representatives Mr Costa and Mr Savary, who were kind enough to attend. You know we are currently continuing with the technical aspects of the work so the Transport Council can look at it at its next meeting, planned for 9 October.
Let me be frank with you: in view of the momentum this has triggered, I would have hoped we might avoid going to conciliation. Nevertheless, here we are. We must now make sure we do not lose the momentum, and above all we must not give the impression that all this progress and effort has been in vain, because this would send a poor message to the public. For this reason, in parallel with the work going on in the Council on the last two texts, the Presidency is still happy to maintain informal contact with each of the rapporteurs on the first six texts in order to reach agreement on the content.
I particularly wanted to share this analysis with you, and I will tell the Council about it at its meeting on 9 October, when we will be looking at the last two texts. The Council will decide what its position is regarding conciliation on the first six texts.
Mr President, I really hope that Parliament, the Council and the Commission can find a way forward for close cooperation on these dossiers. I think we have very nearly reached a final agreement, something we are all longing for.
Thank you, Mr President, ladies and gentlemen, and thank you in particular to my colleague. After so many years of being an MEP, I am pleased to be here in the Chamber. Mr President, Mr Bussereau, ladies and gentlemen, how could I not share the concerns and aims that have emerged from the outset of the debate on this maritime package?
Our concern and the concern of Parliament, which represents the peoples of Europe, is to provide guarantees or to seek to provide guarantees to European citizens that tragic events such as those we have unfortunately had to witness a few kilometres from the coasts of Europe do not recur. There have been accidents such as the more recent one, although it was less serious, in the port of Tarragona, that confirm that our undertaking is right, that confirm that we need to give answers to citizens. Of course, it is impossible to prevent accidents from happening, but we must certainly do all we can to prevent them, through legislation, and through political action.
How can we do this? Firstly, we can do so by making life more difficult for unscrupulous operators, with more rigorous, systematic checks in all EU ports and also with more effective provisions regarding the taking in of a vessel in danger to a place of refuge, and finally through more rigorous control of the organisations authorised to inspect vessels and issue security certificates on behalf of the Member States.
In brief, we need to improve the way in which we tackle the consequences of accidents, obtaining fair compensation for passengers or their families or for the maritime community, and learning more thorough lessons from the investigations that take place after accidents. This is one of the important issues - understanding what happened in order to prevent it happening again. It is these various aspects that you will have to deal with, once the Council has decided on five of the seven proposals in the third maritime safety package.
As we know, the Transport Council last April was not able to consider the proposals relating to the obligations of flag States or the civil liability of shipowners. We should not underestimate the difficulties expressed by the Member States, which also emerged during the course of the informal Council meeting in La Rochelle - concern about a transfer of competences to the European Union for subjects covered by international conventions and the fear of an increase in the administrative burden of checks.
We sought during the Council meeting in La Rochelle - at which Mr Costa was present - and by 'we' I mean the Commission and the President, as well as the French Presidency, which I thank for the work it has done in coordination with the Commission to try to get the whole package adopted speedily, without abandoning two legislative texts that we all consider to be very important, as Mr Bussereau stressed.
I really must warmly thank the French Presidency for the action it has taken, its attempt to mediate, and its wish to involve Parliament in what is a very delicate and also very difficult legislative decision. Certainly, I cannot say that I am satisfied with the situation as it is today. There are two issues that are at risk of being put to one side, and they are of extraordinary importance.
The Commission wants the whole package to be adopted, and we will work and persist in attempts to reach an agreement. Europe cannot permit itself to fail to give concrete answers to its citizens; we must have an aim that is simple but binding: that all vessels flying flags of Member States are fully compliant. Our concern must be to guarantee, in addition, that the victims of maritime accidents receive adequate, uniform compensation throughout the European Union.
In La Rochelle, we tried to set out on a path that will lead to an agreement between Parliament and the Council. We are working with the French Presidency, seeking to put forward texts that will receive a positive verdict from the Council and at the same time a positive verdict from Parliament. Yesterday, I met the Federal Republic of Germany's transport minister, and urged that Germany should also play its part; what I am trying to do with all the Member States, in the meetings that I have, is to try to take a step forward by supporting the mediation activity that the French Presidency, together with the European Commission, is attempting.
I understand perfectly that meanwhile Parliament wants to insert into the texts at second reading amendments designed to incorporate the substance of the two proposals that have remained pending. I back these amendments. As for the dossiers that are being officially examined, I know that significant progress has been made in bringing the viewpoints of Parliament and the Council closer together and even though it has not been possible to translate this progress into compromise amendments, I am convinced that the rest of the procedure will be considerably facilitated by this progress. Naturally, I will be able to talk about these issues and the amendments envisaged after having heard what you have to say.
I believe, however, that it is still possible for us to reach an agreement; it would be wrong to say that negotiations are easy, because they will be complex, but I believe that there is still room to attain an objective perhaps even before conciliation; certainly we cannot give up until we have made every effort to achieve the objective of the adoption of all the texts that make up the maritime safety package.
Representatives of the Council, ladies and gentlemen, you can count on the active commitment of the European Commission, all the managers and officials in the Cabinet and the Directorate-General that I have the honour of leading and my staff, in order to seek to achieve the objective of a specific answer for all the citizens of the European Union.
Mr President, President-in-Office of the Council, Commissioner, I am pleased to note the common ground - there is actually a great deal - that has emerged in the debate so far. Our French Council representative, our friend, has said he is of the opinion that we shall still be able to reach agreement by the end of the year. Yes indeed, let us reach that agreement! I should also like to thank the Vice-Presidents for the support of the Commission during the discussions between the rapporteurs and the French Council Presidency.
President-in-Office, we wish to acknowledge that you and your colleagues have already made great progress in the individual discussions on the six dossiers. We are very much on the right track but - and I also say this to you to support your reluctant colleagues in the Council - there is either one package or no package. I therefore hope that you will make progress in the two dossiers that are still unresolved at the next Transport, Telecommunications and Energy Council meeting on 9 November. These are not unimportant dossiers. I do not wish to delve into the details of the civil liability of shipowners, but I do consider it particularly important in the case of the flag States.
It is evident, however, that, despite all their professions to have maritime safety and the safety of seafarers, of passengers and of coastal waters in mind at all times, Member States are shying away from ratifying and implementing very specific obligations or even just the IMO resolutions on maritime protection. If we want these flag State obligations to become established, if we - Parliament and the Commission - want to be able to put pressure on the Member States - in court if necessary - to fulfil their obligations under the IMO Convention on maritime protection and the protection of coastal populations, the Member States recoil. Although there are good people who fulfil their flag State obligations, there are some who are very reluctant to comply with the inspection by Parliament and the Commission to ensure they are fulfilling their flag State obligations. This is unacceptable.
We had the disasters of the Prestige and the Erika, and my fellow Members have also pointed out the disasters of recent times. We are beholden to people and to the natural environment to ensure that flag States, in particular, fulfil their obligations.
It is bizarre. In Mrs Vlasto's sound report, we talk about port State control, which, in theory, is our way of checking the safety of third-country ships anchoring at our shores. We therefore inspect ships from third countries, but the Member States fear being subjected to the obligation to be checked to ensure they as flag States are fulfilling their duties with regard to ships' safety. This is unacceptable.
In this respect, I should like to encourage the President-in-Office effectively to win the majority over on 9 October. I say 'majority', President-in-Office, because it could be, if I am not completely wrong, that majority decisions are possible in the transport dossier. You may perhaps have to break through the esprit de corps in the Council - if an individual is reluctant, the others will not push him - because this concerns the safety of the natural environment and people and we shall have to reach a majority decision if need be.
I appeal to you to carry on. We are proud of you - you have fought well in the Council to date. Please pass on the following message to the Council: we are behind you, and we are ready and willing to achieve good results together with the French Presidency. However, some do need to budge - including the German Government. Let us all fight together on this!